Citation Nr: 1700655	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

2.  Entitlement to increased ratings for service-connected left knee disability, currently assigned separate ratings of 10 percent for degenerative joint disease (DJD) and 20 percent for meniscectomy residuals.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 10 percent from February 26, 2010, 30 percent from November 23, 2010, and 50 percent from January 4, 2011.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and October 2010 rating decisions of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, continued the assigned ratings for diabetes, hypertension, left knee disability, and diabetic peripheral neuropathy of the lower extremities, and denied a TDIU rating.  In August 2016, a videoconference hearing addressing the claims involving diabetes, left knee disability, hypertension, peripheral neuropathy, erectile dysfunction, and a TDIU rating was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that a statement was received within a year of the October 2010 rating decision granting service connection for PTSD that indicated disagreement with the initial rating assigned, but no statement of the case (SOC) has yet been issued.  Thus, it is taking jurisdiction over that matter only for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Moreover, the issue is characterized to reflect the fact that an intervening rating decision assigned "staged" ratings for that disability.

The issues of increased ratings for diabetes, left knee disability, hypertension, peripheral neuropathy of the lower extremities, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2016 hearing, and by correspondence dated that month, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeals seeking a compensable rating for erectile dysfunction and a TDIU rating; there are no questions of fact or law remaining in these matters.


CONCLUSION OF LAW

Regarding the claims of entitlement to a compensable rating for erectile dysfunction and a TDIU rating, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as the Veteran has withdrawn his appeals involving erectile dysfunction and a TDIU rating, VA's duties to notify and assist do not apply and discussion of them is not needed; any omission in that regard would be harmless and immaterial.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, at the August 2016 hearing and by correspondence dated that month, prior to the promulgation of a decision in this matter, the Veteran clearly expressed his intention to withdraw his appeals seeking a compensable rating for erectile dysfunction and a TDIU rating.  Consequently, there remains no further allegation of error in fact or law for appellate consideration in those matters, the Board has no further jurisdiction over them, and the appeals thereof must be dismissed.


ORDER

The appeals seeking a compensable rating for erectile dysfunction and a TDIU rating are dismissed.



REMAND

The most recent VA examinations evaluating the Veteran's diabetes, left knee disability, hypertension, and diabetic neuropathy of the lower extremities was conducted in March 2013.  Since then, at the August 2016 hearing, the Veteran has alleged or otherwise suggested that those disabilities have worsened.  In particular, he testified at the hearing that he now required regulation of activities to treat his diabetes, which was explicitly not noted on prior examination, and said that December 2015 VA records should corroborate that assertion.  He also testified that he now requires a left knee brace to function at all, while the March 2013 examination report indicates he only occasionally used a cane to help him ambulate during extreme flare-ups.  He also alleged that his hypertension medication had doubled since December 2015, and suggested he now meets the criteria for a rating in excess of 10 percent.  Finally, he reported new symptoms of peripheral neuropathy that were not reported at the March 2013 diabetic neuropathy examination-namely, he said he wakes up in the morning (and occasionally at night) with burning pain in his toes and has difficulty moving his legs, suggesting a greater degree of paralysis than the "mild" incomplete paralysis noted in March 2013.  Moreover, the Board notes that the March 2013 left knee examination only examined his left knee and the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 164-71 (2016).  In light of the above, the Board finds that new, contemporaneous examinations are required to evaluate his diabetes, left knee disability, hypertension, and diabetic neuropathy.

In addition, as noted above, the Veteran has alleged that December 2015 VA records should verify that his diabetes now requires regulation of activities for management.  While the December 2015 records in the Veteran's file provide no such verification, they do not encompass the whole month and there are no more recent records of VA treatment.  As such, it would appear that over a year of records that are pertinent and constructively of record remains outstanding, and must be secured.

Finally, following an October 2010 rating decision granting service connection for PTSD, the Veteran filed a November 2010 "claim" for increased rating that clearly indicates disagreement with the initial rating assigned.  However, no statement of the case (SOC) has yet been issued addressing that matter.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA (or any adequately identified private) evaluations or treatment the Veteran has received for his diabetes, left knee disability, hypertension, and diabetic neuropathy of the lower extremities.  

2. Then, arrange for the Veteran to be examined by an endocrinologist or other appropriate physician to determine the current severity of his diabetes.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must identify the treatment required to manage the Veteran's diabetes, specifically noting the frequency of insulin injections, whether he requires (or at any point has required) regulation of activites in addition to dietary restriction and insulin injections, and whether he has had any episodes of hypoglycemia or ketoacidosis (and if so, the frequency of doctor's visits or hospitalization associated with such episodes).  

The examiner should also note any and all diabetic complications found (other than peripheral neuropathy) and assess their severity.  If specialty examinations are needed for an assessment of complications, they should be arranged.

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.


3. Arrange for a neurological examination of the Veteran to assess the current severity of his right and left lower extremity diabetic neuropathies.  The entire record must be reviewed in conjunction with the examination and any tests or studies deemed necessary must be completed.  The examiner must identify all related symptoms, noting their frequency, severity, and associated functional impairment.  Specifically, the examiner should indicate whether the Veteran has complete or incomplete paralysis of any pertinent nerves in either lower extremity.  The specific nerves involved should be clearly identified in the report.  If there is incomplete paralysis in any pertinent nerve of either lower extremity, the examiner should indicate the appropriate severity (as delineated in the schedular criteria for each nerve).  

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.

4. Arrange for a cardiological or other appropriate examination of the Veteran to determine the current severity of his hypertension.  The entire record must be reviewed in conjunction with the examination and any tests or studies deemed necessary must be completed.  The examiner should note the predominant range of the Veteran's current blood pressure readings and whether hypertension is controlled by medication (or requires continuous medication).

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.

5. Arrange for an orthopedic examination of the Veteran to determine the current severity of his left knee disability.  The entire record must be reviewed in conjunction with the examination and any tests or studies deemed necessary must be completed.  The examiner must identify all left knee pathology found and describe in detail the associated impairment of function.  Specifically, he or she must be afforded a copy of the rating criteria applicable to knee disabilities (Diagnostic Codes 5256-63) and indicate the presence of absence of all symptoms and pathology noted therein, as well as their severity, if present.  The findings must include reports of range of motion studies (including on active and passive motion, weight-bearing, and non-weight-bearing).   The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

Per recent case law, the examiner must also provide range of motion measurements of the opposite, undamaged joint (or explain why it is not possible to provide such measurements).

The examiner should, when contemplating the severity of the Veteran's left knee instability, consider and discuss the significance of his repeated reports of intermittent "giving out," including the recurrent episodes in January 2009 that prompted a recommendation of total knee arthroplasty.

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.

6. The AOJ should then review the record and readjudicate the claims.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

7. The AOJ should also issue an appropriate SOC addressing the Veteran's timely November 2010 NOD appealing the initial rating assigned for PTSD.  The Veteran and his representative must be notified of the time limit for filing a substantive appeal.  If the Veteran does so, the matter should be returned to the Board for appellate consideration.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


